DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. PGPub No. 2016/0377524 A1) in view of Javadi (U.S. Patent No. 8,202,733 B1) further in view of Vrane et al. (U.S. PGPub No. 2012/0103112 A1).
As to claims 1 and 30, Martin discloses and shows in figure 21, a fluid management system for a flow type particle analyzer, the fluid management system comprising: 
 	a flow cell (108) comprising an input (i.e. input that connects to flow paths shown from the sample and sheath fluid) and output (i.e. output that connects to flow path to the output collect system 114 as shown) ([0186], ll. 1-4); 
 	a sample input line (152) for fluidically coupling a sample source (118) to the input ([0182], ll. 5-9; [0183], ll. 4-6); 
 	a pump (396) modulated sheath fluid subsystem for fluidically coupling a sheath fluid source (122) to the input (explicitly shown in figure 21) ([0185], ll. 1-5); and 
 	a vacuum modulated waste fluid subsystem (114) for fluidically coupling a waste reservoir, wherein the vacuum modulated waste fluid subsystem is configured to draw waste fluid comprising sample fluid and sheath fluid out from the output to the waste reservoir ([0186], ll. 1-4; [0187]; where an aspiration pump is known as a type of vacuum pump as also implied by the citations above, when both pumps are working in conjunction to pull sample fluid into the flow cell both sample fluid and sheath fluid will inherently be output to waste collection receptacle 400).
	Martin does not explicitly disclose wherein the fluid management system is configured to have a constant fluid resistance coupling during operation. 
	However, Javadi does disclose in (col. 7, ll. 5-15) that it is well known that the resistance in a volumetric flow circuit can be held constant and pressure can be used in order to control flow rate as desired.  Therefore although Javadi uses varying resistances to control flow rate, Javadi also discloses the obvious concept that pressure 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the use of wherein the fluid management system is configured to have a constant fluid resistance coupling during operation in order to provide the advantage of increased expected results and increased versatility and accuracy in maintaining a constant flow resistance and thus flowrate, one can more easily use a common multi-laser flow cell for varying wavelength interrogation of the sample under test, which obviously leads to a more detailed representation of said sample.
The subject matter of claims 1 and 30 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 30, therefore the method is obvious in view of the above apparatus rejection.
Claims 2, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Javadi in view of Vrane et al. further in view of Monforte (U.S. PGPub No. 2008/0124726 A1).
As to claims 2 and 31, Martin in view of Javadi further in view of Vrane does not explicitly disclose a fluid management system, wherein the fluid management system is configured to control sample flow rate by a coupled operation of the pump modulated sheath fluid subsystem and the vacuum modulated waste fluid subsystem. 
	However, Monforte does disclose in ([0332]) that it is well-known in the art that in fluid channels one can adjust flow rate by applying different pressures and vacuums along the line. Again where the examiner notes that in the apparatus claim the wherein clause is merely intended use and the prior art has shown the same structure and is therefore capable of performing the same function.  However for compact prosecution that examiner has treated the limitation as positively limiting and thus grouped it with the method claim for rejection.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Javadi further in view of Vrane with the use of wherein the fluid management system is configured to control sample flow rate by a coupled operation of the pump modulated sheath fluid subsystem and the vacuum modulated waste fluid subsystem in order to provide the advantage of increased efficiency in using both pressure and vacuum one has multiple options with which to easily and efficiently (via two separate sources) control flow rate in a fluid system.
Response to Arguments
Applicant's arguments filed 01/28/202 have been fully considered but they are not persuasive. 


To summarize the rejection, Martin would gain the advantage that by using constant flow resistance of a simple means by which to maintain constant flow rate by simply adjusting input or output pressure, in providing a constant flow rate a further advantage is to allow more accurate measurement of particles in martin by being able to accurate use multiple wavelength emission/detection. For these reasons the rejections have been maintained.
Examiner’s Note
The examiner notes for compact prosecution that one potential method to overcome the prior art of record would be tie the particular structures or structural features that actually cause the result of constant fluid resistance.  However the examiner was unable to find a clear recitation in the instant disclosure as to what structure or structural features actual create the intended result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.